 GLASS FIBER MOULDING COMPANY3834.TheRespondent shall pay to the appropriate Federal and/or State agencies, to thecreditofBartolettaand the Union,a sum of money equal to that which would have beendeposited to the credit of the Union and Bartoletta on account of social-security or othersimilar benefits during the above-mentioned period.Pen and Pencil Workers Union, 91NLRB 883.5.The Respondent shall make Bartoletta whole for any loss of wages which he wouldhave earned as an employee of the Respondent from the date of the discontinuance of thecheckweighman's job in February 1952 to the date of the Respondent's offer of reinstate-ment referred to in "2"above, less his net earnings during that period.6.The Respondent shall cease and desist from discharging or preventing employment ofBartoletta or any other individual as union checkweighman,because he has engaged In unionor concerted activity protected by the Act; from preventing the performance of the dutiesof such position;from refusing access to its property for such purpose;and from refusingemployees their choice of union checkweighman;or from engaging in any like or relatedacts.Upon the basis of the foregoing findings and conclusions and upon the entire record in thecase,Imake the followingCONCLUSIONS OF LAW1.Local Union No.9769,United MineWorkers ofAmerica, is a labor organization withinthe meaning of Section 2 (5) ofthe Act.2.By discharging John Bartoletta and refusing him access to its property to perform hisduties as union chehkweighman,preventing the performance of those duties,and causingBartoletta's loss of employment as union checkweighman,and depriving employeesof theirchoice of union checkweighman,under the circumstances heretofore recited, the Respondentengaged in unfair labor practiceswithin themeaning of Section 8 (a) (1) and 8(a) (3) of theAct.3.Theaforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication. ]GLASS FIBER MOULDING COMPANY AND AURCOLO MANU-FACTURING COMPANYandAMERICAN FEDERATIONOF LABOR.Case No. 30-CA-196. April 27, 1953DECISION AND ORDEROn September 10, 1952, Trial Examiner Herman Marx issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondents had engaged in and were engagingin certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action,as set forth in the copy of the Intermediate Report attachedhereto.He also set forth the applicable evidence and thereasons onwhich he based his dismissal from the bench, at theclose of the General Counsel's case,of the allegations of thecomplaint that the Respondents had refused to bargain in vio-lation of Section 8 (a) (5) of the Act. Thereafter, the Respondentsand the General Counsel filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. The rulingsare hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings, conclusions,104 NLRB No. 58. 3 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDand recommendationsof the Trial Examiner, with the followingadditions and modifications.1.We agree with the Trial Examiner's dismissal of theallegations of the complaint that the Respondents refused tobargain in violation of Section 8 (a) (5) of the Act.On September 12, 1951, the Union requested recognition,' andalso filed a representation petition. The Respondents did notreply to the request for recognition, but met with the Unionon September 21, 24, and 25. At these meetings, the Uniondemanded only that the Respondents agree to a consent elec-tion.The parties negotiated, and on September 25 the Re-spondents agreed to the Union's proposal fora consent election,thereby receding from its own counterproposal for a "stipu-lation form" election, in exchange for the Union's agreementto the Respondents' proposal that a local of the Union be placedon the ballot in the election.' Between September 25 and October5, the date of the election, the Respondents, as we find herein,violated Section 8 (a) (1) of the Act, and discriminatorilydischarged one of their employees.We have held that an employer unlawfully refuses to bargainifits insistence on a Board election as proof of the union'smajority is motivated by a rejection of the collective-bargain-ing principle or by a desire to gain time within which to under-mine the union, and that unfair labor practices committed bythe employer during the preelection period may be evidenceof such motivation' We have even applied this principle in acase where the employer simply ignored the union's requestfor recognition.4 An essential element in these cases has beenthat the employer, either directly or indirectly, has compelledthe union to go to an election, so that the employer may gaintime within which to undermine the union. This essential ele-ment is absent in this case. Here the Respondents met with theUnion shortly after receiving the Union's request for recogni-tion, and acceded to the Union's demand fora consent election,which was the only demand made by the Union. Under suchcircumstances, it cannot be said that the Respondents, despitethe subsequent unfair labor practices committed by them,were seeking time within which to undermine the Union, so asto have unlawfully refused to bargains Contrary to the assertionof our dissenting colleagues, we are convinced that this deci-sion,which is confined to the particular facts of this case,will not discourage resort by unions to Board representationproceedings, nor will it encourage them to file unfair laborpractice charges at the outset instead.1This request was received on the following day.2 The local was completelyestablished,except for obtaining a "federalcharter"from theUnion.SJoy Silk Mills,Inc. v.N. L. R. B., 185 F. 2d 732, enforcing as modified 85 NLRB 1263;341 U. S.914, cert. denied.4Howell Chevrolet Company, 95 NLRB 410.SAccordingly, we find itunnecessary to, and do not, passupon the TrialExaminer's con-clusion thatthere was no refusal to bargainfor the additionalreason that the effect of theagreement for a consent election,with itsprovision for placingthe local of the Union on theballot, was an abandonmentby the Unionof its prior demandfor recognition. GLASS FIBER MOULDING COMPANY385We do not agree, however, with-the Trial Examiner's con-clusion that there was no refusal to bargain because a majorityof the employees did not effectively designate the Union astheir bargaining agent. The Trial Examiner bases this con-clusion on the fact that in the case of 18 employees, the onlyevidence of designation of the Union lies in authorization cardssigned by them, and 16 of these employees did not insert thename of a bargaining agent in the space provided therefor onthe cards.' However, there is printed vertically on either sideof the cards the letters "A. F. of L.," and these letters are inboldface type approximately 4 times the size of the printedlines following them. In our opinion, these letters clearlyindicatethat the cards were intended to designate the"A. F. of L." as bargaining representative, and were soconstrued by the signers so as to render any further desig-nation of the "A. F. of L." superfluous. Moreover, at thetime the cards were signed no other union was attempting toorganize the Respondents' employees, and the cards were inthe possession of the Union. In view of the foregoing, we believethat the 16 employees in question did effectively designate theUnion as their bargaining representative, and accordingly thata majority of the employees did so designate the Union.2.The Trial Examiner found that the Respondents violatedSection 8 (a) (1) of the Act as a consequence, inter alia, ofPresidentLoerke's expressed preference for a companyunion, and his intimation that the way to secure an increase wasby abandoning unionization. However, as pointed out by theRespondents, this conduct was not encompassed by the bill ofparticulars that the General Counsel furnished the Respondentsas to the alleged violations of Section 8 (a) (1) on which theGeneral Counsel intended to rely, and to which the TrialExaminer stated he would hold the General Counsel. Undersuch circumstances, these findings of the Trial Examinerwere not appropriate, and we do not adopt them.ORDERU on the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelationsBoard hereby orders that Glass Fiber MouldingCompany and Aurcolo Manufacturing Company of Denver,Colorado, their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouragingmembership in the American Federation ofLabor, or any other labor organization, by discriminating inany manner in regard to the hire, tenure of employment, orany term or condition of employment, of their employees.(b)Threatening to increase the workload of their employeesif they formed, joined, or assisted any labor organization.(c) Interrogating any of their employees concerning theirvoting intentions with respect to any election conducted by the6 There are 23 designations relied on for a majority in a unit of 32 employees.The TrialExaminer found proper card designation and/or"background"evidence to support effectivedesignationby theother 7 employees relied on for a majority. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard; concerning their attendanceatmeetingsof any labororganization;whether they had been invited to attend suchmeetings orvote for officers of any suchorganization;whether they had voted at such meetings or otherwise parti-cipated in such organization; or concerning theirreasons forforming, joining, or assisting a labor organization.(d)Requesting or requiring any of their employees to identifythemselves as members or officers of any labororganization.(e) In any other manner interfering with, restraining, orcoercing their employees in the exercise of their right to self-organization, to join or assist the American Federation ofLabor, to form, join, or assist any other labor organization,tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized by Section 8 (a) (3)of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Offer to Harry H. Darr and Clara P. Ferrill, accordingto the terms and under the conditions set forth in section Vof the Intermediate Report entitled "The remedy," immediateand full reinstatement to their respective former or sub-s cantially equivalent positions, without prejudice to their senior-ity and other rights and privileges, and jointly and severallymake them whole in the manner prescribed in said section V.(b) Post at their plant in Denver, Colorado, copies of thenotice attached hereto marked "Appendix A."' Copies of suchnotice, to be furnished by the Regional Director for the Seven-teenth Region, shall, after being duly signed by the Respondents'representative, be posted by the Respondents immediately uponreceipt thereof and be maintained by them for sixty (60)consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondents to insurethat the said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for the Seventeenth Regioninwriting within ten (10) days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not herein found.Members Houston and Styles, dissenting in part:We cannot agree with that portion of our colleagues' deci-sion which upholds the Trial Examiner's dismissal during thehearing of the 8 (a) (5) allegation of the complaint on theground that the General Counsel did not make out a prima7 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." GLASS FIBERMOULDING COMPANY387facie case.Our colleaguesreasonthat because the Respondentsagreed tothe Union's demand for a consent election and the .Union did not expressly renew its prior unanswered requestforrecognition,"it cannot be said that the Respondents,despite the subsequent unfair labor practices committed bythem, were seeking time within which to undermine the Union,so as tohave unlawfully refused to bargain." Thus, the merefortuity that the Union advanced the consent-election proposalbecomes for our colleagues the basis for absolving theRespondents of their unlawful efforts to liquidate the Union'smajority so as to evade the statutory duty to bargain. Withthisstartling proposition, the implications of which go fartoward upsetting well-established Board doctrine approved bythe courts, we cannot concur.Correctly stated, the fact that an employer declines to bar-gain butagrees to a consentelection may, in proper circum-stances, indicate an acceptance of the principle of collectivebargaining.I That is not the rule, however, where, as here, theEmployer's unfair labor practices, by their character and tim-ing,demonstrate thatin agreeing to a consentelection, theEmployer was motivated not by an honest doubt as to theUnion's majority but. rather by adesire to gain time in which toundermine that majority and render the election a nullity.9 Inthese circumstances, it matters not whether the consent electionis requested by the union or the employer. In either case, theBoard has repeatedly held that an employer's reliance on aconsent election or a petition filed by a union is no defense toa refusal to bargain. 10 It is therefore in the light of the applica-bledecisional law that we turn to the General Counsel'sevidence.On September 12, 1951, the Union informed the Respondentsby letter that it represented a majority of the 32 production andmaintenance employees and requested a meeting "at theearliest possibletime" to "enter into negotiationsconcerning0Cf. for example,Roanoke Public Warehouse,72 NLRB 1281,where the employer offeredto join in a consent electionwhichthe union rejected and the unfair labor practices consistingof twoantiunion remarks by supervisors antedated the request to bargain; Chamberlain Corpo-ration,75 NLRB 1188,where the employer insisted on a Board certification and the unfairlabor practices consisting of coercive statements by a supervisor antedated the request tobargain and the supervisor was reprimandedby the employer. In bothcases the Board foundno refusal to bargain.9Joy SilkMills,Inc., 85 NLRB 1263, enfd.as mod.185 F. 2d 732 (C. A. D. C.),cert. den.341 U. S. 914; N. L. R. B.v.Ken Rose Motors,Inc., 193 F.2d 769(C. A. 1); N. L. R. B.v. Inter-CityAdvertisingCo , 190 F. 2d 420 (C. A. 4); N. L. R. B. v Everett Van Kleeck andCompany,Inc., 189F. 2d 516 (C. A. 2); DismukeTire andRubber Company, Inc., 93 NLRB477.10See,Inter-CityAdvertising Co., suprinwhichthe Board and the courtheld that thefact thata petition has beenfiledby theunion and the employer makes no reply thereto,furnishes no defense to the refusal to bargain by the employer in the face of concurrent un-fair labor practices.See also the remaining cases citedin\footnote2. supra;also The CuffmanLumber Company,Inc., 82 NLRB 296, where the employer orally agreed to the union's sug-gestion for a consent election and then resorted to unfair labor practices;Louisville Con-tainer Corporation,99 NLRB 81,where the employer failed to answer the union's bargainingrequest, committed unfair labor practices,and then agreed to a consent election;Rehrig-Pacific Company, 99NLRB163, where the employer asked the union for a Board election andsubsequently agreed to a consent election but inthe interim committed unfair labor practices. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDwages, hours,and conditions."" On the same day the Unionfiled a petition. The Respondents never replied to the requestfor recognition but, on September 21, 24, and 25, met.with theUnion and a Board field examiner. Atthese meetingsthe Uniondid not expressly renew its demand for bargaining but pro-posed a consent-election agreement and the Respondentscountered with a "stip form" election. On September 25, theRespondents agreed to a consent election in exchange for theUnion's agreement to the Respondents' proposal that the localunion,which had been established at the plant but not yetchartered, be placed on the ballot instead of the parent organiza-tion."Between September 25 and October 3, the date of theelection, the Respondents committed unfair labor practices.Thus, on September 27, a leader of the Union was discrimi-natorily discharged; on October 2, the Respondents' presidentassembled the employees and inquired of a number of individualswhether they had been invited to attend the Union's meetingand had voted for its officers and requested that employees"stand up and identify themselves" as officers of the Union; andon October 3, about 45 minutes before the election, the Re-spondents' president again assembled the employees and de-livered a speech in which he threatened to increase the em-ployees' workload in the event of unionization of the plant.''We are unable to agree with the implicit finding of themajority that the Union abandoned its claim for recognitionand a contract because it did not renew its request at theSeptember meetings. It is clear from the sequence of eventsthat the Union construed the Respondents' failure to replyas a rejection of its request for recognition and consequentlyendeavored to prove its majority by the most expeditiousmethod available under the circumstances, i. e., a consentelection. Thus, contrary to the view of our colleagues, it wastheRespondents and not the Union who compelled resort to aBoard election. Indeed, we should have thought that the failureof the Respondents to reply to the Union's bargaining requestwould detract from, rather than add to, the Respondents' goodfaith in agreeing to the consent election.14 That the Union didnot emphasize the obvious by repeating its demand for bargain-ing,ademand which it never withdrew and, in any realisticappraisal of the events, implicitly continued in the seeking of aconsent election, does not, in our opinion, throw the Union outof court. Clearly, in the light of the Respondents' unfair labor11The Union,in fact, represented amajority ofthe Respondents'employees in an appropriateunit.12 The majority styles theconsent agreement as "negotiated."However,the recognitionrequiredby Section9 (a) of theAct is nota bargaining matter and the Respondents weredutybound to reply tothe Union's request for a consent election.Consolidated Frame Company,91 NLRB 1295.isOn the same day a foreman interrogated an employee as to her voting intentions.14Cf.ModelMill Company, Inc., 103 NLRB1527; Drummond Implement Corporation, 102NLRB 596; Ken Rose Motors,Inc., supra;HowellChevrolet Company, 95 NLRB 410, enfd.204 F. 2d 79 (C. A. 9). GLASS FIBER MOULDING COMPANY389practices which followed close upon the consent agreement, arestatement by the Union of its bargaining demand, would havebeen a futile act. Manifestly, the unlawful discharge of a unionleader, the mass interrogation, the threat of economic reprisalmade to assembled employees shortly before the election, stamptheRespondents' acquiescence in the consent agreement andtheir failure to reply to the Union's bargaining demand as but asham behind which to dissipate the Union's majority and make afree election impossible. As the court held in the Joy Silk Millscase,Certainly it is not one of the purposes of the electionprovisions to supply an employer with a procedural deviceby which he may secure the time necessary to defeat effortstoward organization being made by a union. isIn view of the foregoing, unlike our colleagues, we are unableto perceive in the current posture of the case that at any timematerial herein the Respondents entertained a good-faith doubtof the Union's majority.Furthermore, we are convinced that the decision of ourcolleagues will discourage resort by unions to Board repre-sentation proceedings in an effort to expedite proof of majorityin the face of employer rejection of a request for voluntaryrecognition and will, instead, encourage them to file unfairlabor practice charges at the outset. In this manner the major-ity decision stultifies free collective bargaining and imposesa wholely unwarranted burden on the Board's processes.Accordingly, we are of the opinion that the General Counselhas proved a prima facie case that the Respondents on and afterSeptember 13, 1952, refused to bargain with the Union. Wewould therefore remand this proceeding to the Trial Examinerfor the purpose of conducting further hearing on the allegationof a violation of Section 8 (a) (5).t5Supra, at p. 741.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, we hereby notify our employeesthat:WE WILL NOTdiscourage membership of our employeesin the American Federation of Labor, or any other labororganization,by discriminating in any manner in regard totheir hire,tenure of employment,or anyterm or conditionof employment.WE WILL NOTthreaten to increase the workload of ouremployeesif they form,join,or assist any labor organiza-tion.283230 0 - 54 - 26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate any of our employees con-cerning their voting intentions in any election conducted bythe Board; concerning their attendance at meetings of anylabor organization; whether they had been invited to attendsuch meetings or vote for officers of any such organization;whether they had voted at such meetings or otherwiseparticipated in any such organization; or concerning theirreasons for forming, joining,or assisting a labor organiza-tion.WE WILL NOT request or require any of our employeesto identify themselves as members or officers of any labororganization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to join or assist theAmerican Federation of Labor, to form, join, or assistany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inconcerted activities for the purposes of collective bar-gaining or other mutual aid or protection, and to refrainfrom any or all such activities, except to the extentthat such right may be affected by an agreement re-quiringmembership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3)of the Act.WE WILL offer to Harry H. Darr and Clara P. Ferrillimmediate and full reinstatement to their respective formeror substantially equivalentpositionswithout prejudice totheir seniority or other rights and privileges previouslyenjoyed, and jointly and severally make them whole for anyloss of pay suffered as a result of the discriminationagainst them.All our employees are free to become or remain, or to re-frain from becoming or remaining, members of any labororganization except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of the Act.Glass Fiber Moulding Company,Employer.By ..................................................(Representative)(Title)Aurcolo Manufacturing Company,Employer.Dated ................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced,or covered by anyother material. GLASS FIBERMOULDING COMPANYIntermediate Report and Recommended OrderSTATEMENT OF THE CASE391On September 13, 1951, the American Federation of Labor(referred to herein as the A. F.of L.) filed a charge with the National Labor Relations Board(also designated below as theBoard).Various amendments to the charge were thereafter filed by the A. F. of L. Basedupon the charge and amendments thereto, the General Counsel of the Board,onMarch 21, 1952,issued a complaint alleging that Glass Fiber Moulding Company and Aurcolo ManufacturingCompany,' herein called the Respondents,2 had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of the National Labor Relations Act (61 Stat.136-163),referred to herein as the Act.A copy of the charge has been duly served upon GlassFiber.Both Respondents have been duly served with copies of the amendments to the charge,and of the complaint.The complaint,inmaterial substance,alleges that the Respondents are engaged in inter-state commerce within the meaning of the Act;that both concerns engage in an "integrated"manufacturing enterprise,that the A. F. of L.was on September 13, 1951,and has been sincethat date the exclusive,collective-bargaining representative of an appropriate unit of personsemployed by the Respondents,that,although requested to do so by theA. F. of L., theRespondents,in violation of Section 8 (a) (1) and 8(a) (5) of the Act, have refused to bargaincollectively with the A.F. of L.as the representative of the said unit, that the Respondentsviolated Section 8(a) (1) and 8(a) (3) by discriminatorily discharging an employee,Harry H.Darr,on September 26, 1951,and another named Clara P Ferrill on November 5, 1951,because the two employees"had joined or assisted" the A. F. of Lor had exercised otherrights guaranteed to them by the Act;and that the Respondents,also in violation of Section8 (a) (1), "have expressed disapproval of the(A. F. of L)have interrogated their employeesconcerning their union affiliations, (and) have urged,persuaded,threatened,and warned theiremployees to refrain from assisting,becoming members of,or remaining members of the(A. F. of L )."The Respondents filed a joint answer inwhich theyadmit the jurisdictional averments ofthe complaint applicable to Glass Fiber Moulding Company, and that Darr was discharged, butdeny the remaining allegations.The answer also affirmatively alleges that on and after Sep-tember 25, 1952,the A. F. of L "elected not to and has declined to act as collective bar-gaining representative"of the Respondents'employees;that the A.F. of L:is "ineligible"to represent the employees;that the sole subject of negotiations betweenthe A. F. of L andtheRespondents was the holding of a consent election,that an agreement was reached forsuch an election and provided that the A.F. of L.should not appear on the ballot; that theelection was held and its results are "final";and that the A. F. of L. "has ratified,approvedand adopted the election and all prior and subsequent proceedings affecting the election "Pursuant to notice duly served upon all parties,a hearing was held before me, as dulydesignated Trial Examiner,at Denver,Colorado,on April 15,16, and 17, 1952.9The GeneralCounsel and the Respondents were represented by counsel,and the A. F. of L by one of itsrepresentatives.All parties participtated in the hearing and were afforded a full opportunityto be heard, examine and cross-examine witnesses,adduce evidence,submit oral argument,and file briefs. Before any testimony was presented,the Respondents moved to dismissparagraph 13 of the complaint(allegations of interference, restraint,and coercion) as"vague, unintelligible,and uncertain,"or in the alternative for a bill of particulars.4 Themotion to dismiss was denied,but with respect to much of the allegations of paragraph 13,the General Counsel was directed to furnish the Respondents with a bill of particulars whichneed not be detailed here. The General Counsel complied with the order.The Respondentsthenmoved again to dismiss paragraph 13 as particularized by the bill.The motion wasdenied. The Respondents moved to segregate all witnesses"other than the parties and theirrepresentatives."The motion was granted with the exception of the two alleged dischargees.iThe pleadings have been amended to substitute the name"AurcoloManufacturingCompany"for "ArcoloManufacturingCompany"wherever the latter name appears.2The Respondents will also be referred to respectively as Glass Fiber andAurcolo.3The transcript contains a substantial number of errors.Among themare references tothe Trial Examiner as "Denious" (the name of Respondents'counsel).As thesignificantaspects of the evidence,in the light of the whole record,are not affected by the errors, Ideem it unnecessary to enter an order correcting the record.4 Actually,the alternative portion of the motion was that "the GeneralCounsel berequiredto amend"the relevant paragraphto set forththe Respondents'alleged "acts or omissions."Iconstrued that portion of the motionas a demand for a billof particulars. 392DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Respondents moved to dismiss all of the complaint,as well as particular portions thereof,at the close of the General Counsel's case-in-chief.The allegations that the Respondentsrefused to bargain were dismissed.The motion was denied in all other respects.For reasonswhich will appear,additional reference to the dismissal will be made below.After the closeof all the evidence,the Respondents moved to dismiss the remaining allegations of thecomplaint.Decision was reserved on the motion.The findings of fact and conclusions of lawset forth below in sections III and V. respectively,dispose of the motion.The partieswaived oral argument upon the evidence.The General Counsel and the Respondents havefiled briefs which have been read and considered.The A.F. of L.has not filed a brief.In his brief,the General Counsels urges that"the record(be) reopened for completion ofthisportion of the case"(the allegations that the Respondents refused to bargain). Whatthe General Counsel apparently seeks is an order vacating the dismissal on the ground thatthe ruling was erroneous.Ihave thus construed the General Counsel's request as a motionto vacate the dismissal.So construed,the motion is denied for reasons which will appearbelow.The General Counsel'sbrief also requests"specific findings"with respect to "theeffect"of certain evidence upon which the dismissal was based.I asume that what the GeneralCounsel seeks by his request for "specific findings"are not findings of fact, but rather astatement of the legal reasons or conclusions underlying the dismissal.The basis for, therulingwere stated,at least in substantial degree, at the hearing and are reflected in therecord,and it would appear that no restatement is essential.However, as the ruling wasmade extemporaneously and' is interwoven with an extended discussion with counsel, Ithink that a restatement here will facilitate an understanding of the reasons for dismissaland any review of the ruling the parties may seek.To that end,some summary of the ap-plicable evidence adduced during the General Counsel's case-in-chief is appropriate as apreface to a restatement of the conclusions supporting the ruling. A summary of pertinentevidence presented during the General Counsel's case-in-chief follows.The Respondents are corporate manufacturing enterprises. They are housed in adjacentportions of the same building,have common officers and stockholders,and their operationsare directed by the person who is president of both corporations.As will appear in findingsof fact to be made elsewhere in this report, Aurcolo's operations have primarily served, andbeen ancillary to. the business and production processes of Glass Fiber.On September 13, 1951.GlassFiber received a letter from John W. Tucker, a fieldrepresentative of the Colorado State Federation of Labor(referred to below as the StateFederation),who also functions as an organizer for the A. F.of L., with which the StateFederation is affiliated.The letter, dated September 12, 1951, written on the stationeryof the State Federation,signed by Tucker as"Field Representative,"and addressed toGlass Fiber,states that the A.F. of L.represents"over twenty-five of your employees"and requests a meeting"at the earliest possible time"in order to"enter into negotiationsconcerning wages, hours,and conditions."At the time of the bargaining request,there were 27 production and maintenance em-ployees on the payroll of Glass Fiber and 5 on that of Aurcolo.The A.F. of L.'s claim ofrepresentation rests upon 23 'authorization cards signed by production and maintenanceemployees,22 of whom were employed in Glass Fiber's operations,and 1 in those ofAurcolo.6One side of each authorization card is in the form of a post card addressed inprint to the"Colorado State Federation of Labor,312 Insurance Building,Denver, Colorado."The reverse side of the card contains a printed form of which the following is a reproduction:4References below to the General Counsel include the attorney who appeared for him atthe hearing.6 The General Counsel contends that a unit appropriate for the purposes of collective bar-gaining,within the meaning of Section 9 (b) of the Act, consists of "all production and main-tenance employees employed by the Respondents,excluding office and clerical employees,salespeople,and supervisors,as defined in the Act:" The Respondents'position,at leastby implication,appears to be that the employees of the 2 companies should not be included in1 unit.The Respondents'claim runs counter to an agreement for a consent election whichthey signed on September 25, 1951, in Case No. 30-RC-661.However, as the collective-bar-gaining allegations were dismissed at the close of the General Counsel's case-in-chief, andas the Respondents thus had no occasion to adduce any evidence on the question,I deem itunnecessary in the present posture of the record to make findings with respect to the appro-priate unit. GLASSFIBER MOULDINGCOMPANY393Authorization for a Representation and a Union Shop Election Under the National LaborRelations Act and/or Colorado Labor LawsI, the undersigned,employee ofA.A.CompanyF.F.ofAddress of CompanyofL.L.authorize theto represent me for collective bargaining and for the purpose of a union shop referendumas provided for by the National Labor Relations Act as amended,or Colorado Labor Laws,whichevermay have jurisdiction.Thisauthorization supersedes any similarauthoritypreviously given to any person or organization.It is understood that I am not obligateduntila majorityhas signed authorizations.My SignatureMy AddressPhoneKind of WorkDateIn 4 of the signed cards,the name "A.F. of L."Is written in the blank space following thewords "authorize the." One contains the name in the line above the phrase.There is noinsertion of the name of a bargaining agent in any of the remaining 18 cards.On September 12, 1951,the day Tucker mailed the letter to Glass Fiber,he filed a petitionon behalf of the A.F. of L.with the Board's Denver office,seeking certification of the A. F. ofL. as the exclusive collective-bargaining representative of Glass Fiber's production andmaintenance employees.The initial charge in this proceeding was filed by Tucker on thefollowing day. On September 25, 1951,Tucker, on behalf of an organization known as the"Fishing Rod and Tackle Workers Local Union" (also referred to below as the Local), andDayton Denious,an attorney representing the Respondents, entered into an agreement for aconsent election to be held on October5,1951.The agreement was the culmination of a seriesof three meetings held at the Board's Denver office on or about September 21, t and onSeptember 24 and 25, and attended by Tucker, Denious, and F. T. Frisbie,a field examineremployed on the Board'sDenver staff.The evidence does not establish upon whose initiativethe meetings were arranged,a although Tucker's testimony suggests that the arrangements forthe first meeting were made after Denious"got In touch"with him"through"Frisbie.Tucker was the only witness to describe the meetings.His relevant testimony is somewhatsketchy,has a conclusional character at points,and does not clearly establish at which of thethree meetings some of the matters touched upon were discussed.It is clear,however, thatthe basic subject of discussion was the holding of an election to determine the issue ofrepresentation,and that the conversations turned upon the type of election to be held and thename of the labor organization to be placed upon the ballot.Tucker was eager"to go to animmediate election,"and it is apparent that he pressed for one, to that end proposing at thefirstmeeting that Denious consent to an election(presumablyone held pursuant to Section102.54(a) of the Board's Rules and Regulations,under which the Regional Director's rulingsupon the results would be final)Denious expressed a preference for the holding of a consent''Tuckerestimated,with some uncertainty,that the first meeting was held about 2 or2-1/2 weeksafter the representation petition was filed.However,other andmore definitetestimony he gave is to the effectthat itwas held about2 or 3 days(either on September 21or 22)before the consent-election agreement was signed.As September22 fellon a Saturday,a day onwhich theBoard's office is not open for official business,it is probable that themeeting was held on September21, ifnot earlier.8 At one point Tuckertestified that he urged the Board's Denver office to "set up a meeting";at another place he agreed that the meeting was "not initiated" by him. 394DECISIONS OF NATIONALLABOR RELATIONS BOARDelection pursuant to the terms of a "stipulation form," under which finality of determinationwould rest with the Board(presumably under Section 102.54 (b) of the Rules and Regu-lations).9At some unspecified points during the first meeting, Denious"stated that the A. F.of L. wasn't a labor organization as such,"and Tucker informed Denious that the organizedemployees had met and elected officers,and had resolved to adopt the name"Fishing Rodand TackleWorkersUnion,"and that he "intended to get a federal charter"from the A. F.of L. forthe group. 10 Also, at the first meeting,Frisbie raised the point that the Boardwould not hold an election unless theA.F. ofL. filed a waiver of its right to use the alle-gations of the charge as a basis for objection to the results of the election.No agreementwas reached at the first meeting with respect to an election,and Tucker's testimony suggeststhat the meeting was adjourned because he"had to take time out" to determine whether awaiver would be filed.During the meetings,"the company(presumably Glass Fiber)made it clear(throughDenious)that they would rather have a local union...certified...than the A.F. of L."There was also some discussion concerning the obligation of the Local, if a representationpetitionwere filed in its name,to comply with the filing requirements of Section 9 (f), (g),and (h)of the Act.The final upshot of the negotiations was that Denious receded from hisproposal for an election under the "stipulation form"and, on behalf of both Glass Fiber andAurcolo, agreed, on September 25, to a consent election to be held on October 5, under theprovisions of Section 102.54(a), in exchange for an agreement by Tucker that the name of theLocal be placed on the ballot in place ofthe A. F. of L.The form of consent agreement signedby Tuckerand Denious carries out the terms to which they had agreed.Tucker filed a waiverof the type described above on September 24.On September 26, Tucker filed an amended representation petition.The effect of the amend-ment was to add Aurcolo as an employer,to delete the name of the A.F. of L.as the petition-ing labor organization,and to substitute therefor the name of the Local. The Respondents didnot suggest "in any way" that the amended petition be filed.As set out in findings later in this report,between the date of the execution of the agree-ment and the date of the election,the Respondents committed certain unfair labor practices.These consisted of the discriminatory discharge of Harry H.Darr,and of unlawful state-ments to, and interrogation of, employees.The election was held as scheduled,and the Local lost.On October 12, 1951, the Localfiled objections to the results of the election with the Regional Director of the SeventeenthRegion of the Board.Ina report on the objections,dated March 11, 1952, the RegionalDirector set the election aside on the ground that his investigation had disclosed that priorto the election, the Respondents had engaged in certain conduct raising"substantial and ma-terial issues with respect to the election."What emerges from the foregoing summary is that the evidence adduced during the GeneralCounsel's case-in-chief was insufficient to establish(1) that the Respondents refused tobargain withthe A. F. of L.;and (2)that a majority of the claimed bargaining unit effectivelydesignatedthe A. F. of L.as their bargaining representative. An analysis of these coh-clusionsfollows. 111.Withrespect to the first ground for dismissal stated above, it may be noted initiallythat this is not a case where a refusal to bargain may be inferred from a failure to answer abargaining demand.The evidence presented will not support a finding that the Respondents9It is not clearwhetherDenious made this proposalat the firstor a later meeting. Thegeneral contextof Tucker's testimonysuggests that it wasprobablymade at the first meeting.10 A group of theemployees (the record does not specifyhow many)held a meeting onSeptember 15, 1951, elected officers, and decided upon the nameof the Local "for our union"(see testimonyof ClaraP. Ferrill).11 Thequestion also arises whether the bargainingdemandupon Glass Fiber effectivelyserved asa demand upon Aurcolo. The GeneralCounsel contends that the request was suffi-cient to include both Companies as the concerns are an "integrated"enterprise, and herelies for supportupon The Red Rock Company, 84 NLR13 521. The Courtof Appeals for theFifthCircuitdeniedenforcement (187 F,2d 76)withrespect to one of the companies thereinvolved because the employees affected were not onits payroll.Without passing on thematter, there may be a possible factual distinction between the Red Rock case and this one,since here it affirmatively appears thatTucker wasnot awareof theexistenceof Aurcoloat the time of the bathegarrequest, and it may thus be contended that he could not have in-tended hisletter as a demandupon Aurcolo.I deem it unnecessary to pass on the questionsince the grounds for dismissal describedin the body of thisreport are, in my judgment,ample to support the ruling made.The questionof the jointresponsibilityof the Respondentsfor the violations found will beconsidered later. GLASS FIBER MOULDING COMPANY395failed to respond to Tucker's letter. Whether the meetings between Tucker and Denious werethe product of Tucker's letter or the filing of the representation petition,or of both,cannotbe known, for the record is silent on the question. On that score, the important fact is thatthe partiesmet within 8 or 9 days after the bargaining request reached Glass Fiber. TheRespondents are not chargeable with the fact that the negotiations did not deal with conditionsof employment.The A. F. of L.never advanced proposals on that score,and it is plain fromthe record that what Tucker was intent on negotiating at the meeting was an agreement for aconsent election.True,what Tucker proposed was an election with the A. F. of L. on theballot and what resulted was an agreement to substitute the Local,but that does not alter thefact that the parties met soon after the bargaining request,negotiated with respect to theonly subject advanced by Tucker, as well as on counterproposals made by Denious, andquickly reached an agreement,although it did not contain all that Tucker sought.Thus theevidence will not support a conclusion that the Respondents failed to meet and negotiate withthe A. F. of L.reasonably soon after the bargaining demand.The General Counsel urged at the hearing, and implements the position in his brief withcitation of cases,1tthat the Respondents proposed the substitution of the Local as ameans ofusing the Board's election machinery in order "to gain time in which to dissipate the union'smajority."The cases cited are inapposite. They deal with situations where an employer,having no reason to doubt the existence of a majority,raises a question of representationand in effect compels the union to use the Board's election machinery,as a result of which theemployer gains time within which to dissipate the union's majority.The basic difficulty withthe General Counsel's position is precisely that the Respondents raised no question concerningthe A. F. of L.'s majority. It was Tucker who projectedthe question of representation intothe negotiations by pressing for an election. The election was an outgrowth of his proposal,and no greater time was consumed in holding it than if theA. F. of L.had been on the ballot.The claim is also advanced by the General Counsel that the Respondents'proposal that theLocal appear on the ballot was made in"bad faith"and was the product of a design to usethe Board's procedures as a means of diluting the organizational strength in the plant throughunfair labor practices and that thus the Respondents' whole course of conduct constituted arefusal to bargain.itmay be pointed out in that regard that the Local was for all practical,ifnot legal,purposes the alter ego of theA. F. ofL. organization at the plant;that it wasalready in existence as a labor organization,although unchartered,at the time of the firstTucker-Denious meeting;that Tucker informed Denious of its existence at that meeting, andof his intention to secure a charter for it;and that it was in that setting that Deniousmadehis proposal,ii It is true,as will be found below,that the unfair labor practices which followedthe consent-election agreement,consisted in part of interrogation of employees by the Re-spondents'president as to whether they had had an opportunity to vote,and had voted,for theofficers of the organizational group at the plant,and of a request by him that the officers ofthe group identify themselves.However,I am unconvinced that the purpose of the Respondentsin proposing the substitution was toplaceitselfin a position to focus its unfair labor practiceson the Local, as such, rather than on unionization of the plant in general.In cases in whichan employer in bad faith compels resort to an election in order to gain time within which tocommit unfair labor practices in order to dissipatea majority,there is a clear correlationbetween his maneuver to have the Board's procedures invoked and the unlawful conduct usedto thwart the election machinery. I can perceive no such correlation in the light of the evidence"Joy Silk Mills v. N. L. R. B., 185 F. 2d 732 (C. A. D. C.), and M.H. Davidson Co., 94NLRB 142.13 The General Counsel assertsin hisbriefthat the Respondentsinsisted on the "estab-lishment"of theLocal. At onepoint, Tucker testified that it was not his "original intention""to establish"theLocal and that it was established"more or less at the insistence ofMr. Denious."Tucker also testified,in response to a leading and suggestive question, thatthe Localwas established"to solve Mr.Denious' objection to bargaining withthe A. F. ofL." Such testimonyconcerning the establishmentof the Localis inconsistent with Tucker'sadmitted statements to Deniousat the first meeting.Moreover,Clara P.Ferrill, formerpresident of theLocal whowas produced as a witnessby the GeneralCounsel,testifiedcredibly that the Localelected officers and selected its name onSeptember15, 1951. Thusthe actual status of theLocalwas that it was in existence as a labor organization, eventhough unchartered,prior to the negotiations.The mere fact thatit did notsecure its charterfrom the A.F. of L.until afterTuckerand Denious reached an agreementdoesnot alterthat conclusion.In the light of the evidence, I can accord no substantial weight to the testi-monythatthe Localwas established at the"insistence"of Denious or to an answer to aleading question that it was established"to solve Mr. Denious'objection to bargaining withthe A. F. of L." 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondents raised no questionof a majority;did not initiate the proposal that anelectionbe held;gained no time todissipatethe union'smajority;and proposed a substitutionon the ballotof an organization which had been organized with the assistance,or under theaegis, ofthe A. F.of L., and towhich thelatter intended to issue a charter,according towhat Tucker toldDenious.Finally, one other basic circumstanceprevents a conclusionthat theRespondents refusedto bargain.The effectof the agreement,with itsprovisionfor theplacingof the Local on theballot ;u and of the filing of theamended representation petition,was an abandonment by theA. F. of L. of itsprior demandfor recognition. 15 That conclusion is notalteredby the factthat the Localwas substantially the alter ego ofthe A. F. of L. The test of the view that theA.F. of L.abandoned its claim to recognitionIs that had the Localwon the election, theRespondents would have been legally obligated to recognize and bargainwith the Local andnot the A. F. of L. I think that it would beinappropriate to readinto Tucker's agreement tosubstitutethe Local and theamendmentof thepetition an impliedcondition that the A. F.ofL.'s demandfor recognitionshouldbe consideredas withdrawn only if the Respondentsrefrainedfrom committingthe unfair labor practicesinwhich they subsequently en-gaged.16What the General Counselis in effect urgingis that the A. F. ofL. be permitted torecantwhat was in substance a withdrawal of itsbargainingdemand. This is not a case inwhich,upon nullification of an election because of an employer's conduct, the Board ap-propriately accepts other evidence of representation and requiresan employerto bargainupon a preexistingrequest bya union.In this proceeding,there is no longer a bargainingdemand in existence uponwhich abargaining order may be predicated.A direction to theRespondents to bargain would meanthat the Board wouldhave to ignorethe adandonment ofthe A. F. of L.'s request for recognition and hold thatit is stillin existence,notwithstandingthe fact that it was voluntarilyabandoned.In my judgment, it wouldbe inappropriate to permitthe A. F. of L.to recant.The reasons set out above require the conclusionthat the General Counsel failed to es-tablishprimafacieevidencethat theRespondents refused to bargain.2.There isufficient evidence that a majority of the employeeseffectivelydesignatedthe A. F. of L.as their bargaining agent.Some initial points shouldbe made clear in thatregard.First, I am fully mindfulthat in appraisingthe cards one must do so with a sense ofIndustrial realities.The people who signed them arenot lawyers and it maybe assumed thattheyare unaware of legal niceties or the refinementsof thelaw of agency andof industrialrelations.Nevertheless an essential ingredientof the General Counsel's caseis that heestablish an authorizationby the majorityof the employees in the unit ofthe A. F. of L. torepresent them.If that ingredient is missing,whether for hypertechnicalreasons or other-wise,Iam under an obligationto dismissthe relevant portionsof the complaint. Moralconvictions based on speculation concerningthe employees'intentionsmay not be substitutedfor a judgment based on evidence.Second, there is much talk in the record ofrepresentationof the employeesby the A. F. of L., and thismay leavethe impression that there Is sub-stantial evidencebeyond thefour corners ofall the cards to establish the claimof repre-sentation.'Careful scrutiny of therecord establishesthat thisis not so.Were there a back-ground to the cards of evidence of meetings or otheractivitiesin a context fromwhich itcould be inferred that a sufficient number of identified employees knewthat the A. F. of L.purported to representthem or participated in its activities,the cards could beconstruedagainst such a background and an inference of representation could perhaps be drawn from14At the hearing,Tucker made the conclusional statement that he was "forced"to sub-stitute the Local on the ballot. He is an experienced organizer and he was not "forced" todo anything.The parties met, negotiated,made concessions,and freely reached an agreement.151t is not my intention to hold that where a union files a representation petition after abargaining demand, it thereby waives its right to insist that the employer bargain. Theconclusion that the amended petition was part of a course of conduct constituting an aban-donment of the bargaining demand is based on the particular facts of this proceeding.i6Itmay be noted that the consent- election agreement was reached in the face of the factthat the charge in this proceeding had already been filed.The filing of the waiver does notmean, of course,that it affscted subsequent unfair labor practices.But it does indicatethatTucker,who represented both the A.F. of L.and the Local, was not deterred from acourse of conduct amounting to an abandonment of the A. F. of L.'s demand for recognitionby the fact that, in his judgment, the Respondents were capable of an attempt to defeatunionization through unfair labor practices.There is some intimation in his testimony thathe visualized the possibility of other unfair labor practices than those alleged in the charge,because he testified that he sought an early election because of his familiarity "with tacticsthat are sometimes used to break a union." GLASS FIBERMOULDING COMPANY397the whole context of the evidence.However, there is insufficient evidence of such a back-ground.The sum of such background evidence is that 5 employees,of whom only Ferrill isidentified,met with Tucker on September 8; that Ferrill and 3 other employees, Darr,Carpenter,and Hansen,had a meeting with Tucker at Darr's home on September 10 (ac-cording to Tucker this was his first meeting with the employees;Ferrill testified to theSeptember 8 meeting);that at that meeting,Tucker gave Darr some blank authorization cardswhich he thereafter took to the plant and distributed"among the few of them,the men"; thatameeting was held on the following night(from the context of the whole record it appearsthatTucker,Ferrill,and Darr attended,but there is no evidence that anyone else did);that there was a meeting at Tucker's office on September 15 at which those in attendance(unidentified in the record except Ferrill)organized the Local,and that Mary C. Antolini,an employee,was an officer of the Local.In addition to their activities,Darr,Hansen, andAntolini inserted the name of the A.F. of L in the cards as their bargaining agent,and withthe background evidence of their organizational activities and meetings with Tucker, theA.F.of L.'srepresentative,give support to a finding that they effectively designated theA. F. of L.as their bargaining representative.But with respect to the other 18 signatories,the record is barren of any evidence that they attended any meetings,participated in anyother organizational activities,or did anything else except sign the cards.Nor is there anyevidence of what passed(except a card)between any person or persons who distributed thecards and any of the 18 signatories,i7As 2 of these cards contain a designation of the A. F. ofL. they are not in question,but with respect to the remaining 16, the evidence of represen-tation consists solely of the cards,and the General Counsel's claim that their signatoriesdesignatedthe A. F. of L.to represent them must stand or fall on the effect to be given tothe 16 cards, which constitute a majority of those in evidence.The name and address of the State Federation on the front portion of each card constituteno part of the reverse or authorization side.The printed material on the front is plainlydesigned to serve as a mailing address.The cards were not in fact mailed,and there is noevidence that the 16 signatories in question were aware of the printed name and address,knew of the connection between the State Federation and the A.F. of L.,or in any way in-tended to constitute the State Federation their bargaining agentWithrespect to the 16 cards,if an inference of authorization may be drawn,itmust be basedupon the printed initials"A. F. of L."appearing on the left and right of the authorization sideof the cards.Iam unable to construe the initials as part of a context of authorization in-ferred from the card as a whole.They are not clothed with any language of authorization andthey apparently were not designed for that purpose,since a blank line is provided for theconferral of authority andmay not be regarded as surplusage.Moreover, although theinitials"A. F. of L."are widely understood to represent the name of the American Federa-tion of Labor and have received considerable publicity as such,Iam unable to 'speculate whatmeaning any given signatory attached to the initials.It is in this area that evidence of contactby a given signatory with the A.F. of L.,through meetings or otherwise,would have particularforce and aid a construction that the signatory,in a context of such association or activity,designed his signature as a specific conferral of authority upon a labor organization known tohim as the A.F. of L., or upon one of its affiliates is17Compare Northwestern Cabinet Company, 38 NLRB 357, 366-367, where the Boardmade a findingof authorization upon the basis of background evidence that cardsignatorieswere toldthat they were applying for membershipin an internationalunion belonging tothe American Federationof Labor,althoughthey hadsigned cards applyingfor membershipin a federallocalcharteredby the AmericanFederationof Labor. Significantly,the Boardstressed the indicatedbackground evidence, notwithstanding the fact that the local advancedno claim of representationand hadsome loose,although unaffiliated, association with theinternational.ilPanther-Panco Rubber Co., 11 NLRB 1261, may be distinguished on itsparticular facts,since theBoard entertaineddoubts of the accuracy of testimonybearing on the genuinenessof certain signatures and the reasonwhy theseand otherswere not ona signature lineintended for them.However,it is noteworthy that a question was raised whethersignaturesappearing on a blanklinemarked"Name" and not upon one designated"Signature of Ap-plicant"were effectiveas a conferral of authority. The Board declined toacceptsuch cardsas authorizations in the absence of credibleevidence that the namesappearingin the blanklinemarked "Name" were both genuine and intended as a signature.The question of thegenuineness of the signaturesis in no way involved in thisproceeding,but the Panther-Panco case has some relevant applicationto the fact that thereis no evidencein this caseto indicate that the initials"A. F. of L." were intendedto be used bythe 16 signatories asa designation in placeof the blank authorization line. 398DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe case of Cummer-Graham Co.,90 NLRB 722,upon which the General Counsel relies, isclearly distinguishable.There the authorization line contained the printed initials"C.LO."with space in front of the initials apparently intended for the insertion of an affiliate of theC.I.O. Some of the employees inserted an approximation of the name of an international unionaffiliated with the C.LO. in front of the printed initials;others made no insertion,so that theauthorization line contained only the designation"C.LO." Upon aclaim of representation bythe international union, the Board, under well-established doctrine,held that the designationof the C.LO. was sufficient to include a union affiliated with it.That principle is in no wayinvolved here, for the point of the matter is that the authorization line in the 16 cards inquestion contains no designation of any kind.Undoubtedly,each of the 16 signatories intended to confer authority upon some person ororganization,but I am unable to infer an effective conferral of authority upon the AmericanFederation of Labor from the mere fact that the initials"A. F. of L."appear along the sidesof the cards,even when viewed within the context of all the language on the cards, in theabsence of extraneous evidence establishing an intention that the printed initials were toserve as the designation of a bargaining agent.Moreover,I can draw no such inference fromthemere possession of the cards by the American Federation of Labor,in the absence ofproof that the employees intended to confer,and in fact conferred,authority upon that organi-zation.19 Such proof is lacking with respect to the 16 cards in question,and the allegationsof refusal by the Respondents to bargain thus must fail.Turning to the remaining issues in this proceeding,upon the entire record in the case, andfrom my observation of the witnesses,Imake the following:FINDINGS OF FACTL THE BUSINESS OF THE RESPONDENTSGlass Fiber Moulding Company is a Missouri corporation and is authorized to transactbusiness in Colorado.Aurcolo Manufacturing Company is a Colorado corporation.Glass Fibermanufactures and sells fishing rods.Aurcolo produces the handles used in the rods and sellsthem to Glass Fiber. Both companies are housed in the same building,which displays GlassFiber's name but not Aurcolo's,have common officers and stockholders,share clericalfacilities,although separate books and records are maintained for the concerns,and theiroperations are under the active management and direction of Arthur W. Loerke,the presidentof both firms.Glass Fiber employs approximately 30 persons,and Aurcolo's have not exceeded5 in number.One or two employees have been transferred from the payroll of one of thecompanies to that of the other.The labor-relations policies of both Respondents are controlledin common by Loerke.Employees of both firms have been assembled at the samemeetingsfor speeches by him on the subject of the Respondents'labor-relations policies and the com-panies'attitude toward unions.The consent-election agreement which the Respondents signedon September 25, 1951,provides for a single bargaining unit of their production and main-tenance employees.A substantial volume of raw materials(to an extent not specified in the record)is sold andshipped to the Respondents from points outside the State of Colorado.Glass Fiber sellsgoods it produces to another firm in Colorado.Such sales annually exceed a value of $100,000.Glass Fiber'scustomer in turn annually ships more than $50,000 worth of such goods topoints outside of the State of Colorado.Aurcolobegan its operations in July 1951.For theperiod between July 9 and December 31,1951,the volume of Aurcolo's sales amounted to$18,172.20, of which all but approximately$1,000 was derived from sales to Glass Fiber.Since December 31, 1951, whatever sales Aurcolo has made have been made to Glass Fiber(the volume of such sales is not described in the record).Between July 9 and December 31,1951,Aurcolo purchasedmaterials valued at $19,303.62.With the exception of severalthousand dollars'worth of supplies,the goods so purchased consisted of raw materials"transferred"by Glass Fiber to Aurcolo.Glass Fiber concedes in its answer that it is engaged in interstate commerce,and it doesnot dispute that the Board has jurisdiction.There is no doubt that the Board has jurisdictionof Aurcolo,if for no other reason than that it produces goods shipped in interstate commerce.The question arises whether the Board should take jurisdiction over Aurcolo in view of thefact that its purchases and sales,considered separately from Glass Fiber's operations, do nottaCf.Christian Board of Publication,13 NLRB 543,where the Board refused to acceptas evidence of authorization signed slips of paper containing no words of authorization,although in the possession of the purported representative who also held numerous signedcards containing a proper designation. GLASS FIBER MOULDING COMPANY ,399meet jurisdictional criteria administratively established by the Board in such cases as HollowTree LumberCompany, 91 NLRB 635. The evidence abundantlyestablishes that the operationsof both companies are substantially integrated and that thoseof Aurcolohave been primarilyan ancillary feature ofGlass Fiber's operations.20In short the companies have, in the main',constituted a single enterprise,and this warrants the assertion of jurisdiction over Aurcoloas well asGlass Fiber.n I find that both Respondents are engaged in interstate commerceand that theiroperations affect such commerce,within the meaningof the Act,and that theassertion of jurisdictionover Aurcolo,as wellas Glass Fiber,will effectuate the policies ofthe Act.ILTHE LABOR ORGANIZATION INVOLVEDThe American Federation of Labor admits persons employed by the Respondents to mem-bership and is a labor organization within the meaning of Section 2 (5) of the Act. nIll.THE ALLEGED UNFAIR LABOR PRACTICESA.Prefatory statementOrganizationof the employeesbegan as a result of withdrawal of a rest-period privilegefrom the employees by the management. The privilege was restored,either in whole or inpart,by Loerke,but five of the employees,includingFerrill,communicated with Tucker onSeptember 8, 1951,concerning organization of the plant.Tucker metwith employees,first atDarr's home on September 10, and then at Ferrill's house on September 11. At one of themeetings,Tucker furnished Darr with some blank authorization cards for distribution amongthe employees.All but threeof the cards in evidence are dated either September 10 or 11,and presumably were respectively signed on oneorthe otherof those dates.As noted earlier,Tucker addressedhis bargaining request on behalf ofthe A. F. of L.and filed the represen-tation petition on September12; Glass Fiberreceived the bargaining request on September 13;employees met on September 15 and elected officersof the Localand decided upon its name;Tucker and Denious met on or about September 21 and negotiated concerning a consent elec-tion,completing their negotiations on September 25 with an agreement providing for a consentelection and the substitutionof the Local for the A. F. of L.on the ballot; and the election,which the Locallost,was held onOctober 5.B. The allegations of interference, restraint, and coercionLoerke delivereda series of speeches to employees during a period of approximately aweek preceding the election.u The first speech, delivered about a week before the election,mLoerke testified that Aurcolo seeks and anticipates the development of other businessand is conducting some experimental work to thatend.I am unable to indulge a speculationconcerning Aurcolo's future business prospects.Whatever they may be, the evidence indi-cates that in the past its operations have been primarily an adjunct to those of Glass Fiber.n The Red Rock Co., 84 NLRB 521, enforcement denied on other than jurisdictional groundswith respect to one of the companies involved,187 F.2d 76(C. A. 5); Launderepair Co.,90 NLRB 778;Morgan Packing Co., 26 LRRM 1552; Manhattan Shirt Company,84 NLRB 100.22 The Respondents' claim thatthe A. F. of L.is not a labor organization is without merit.See N.L.R B. v.Westex Boot and Shoe Co.,190 F.2d 12(C. A. 5). Cf.N. L. R. B. v.Highland Park ManufacturingCo., 341 U.S. 322.:a Findings with respect to the speeches are based on a synthesis of relevant portions ofthe testimony of four employees,Ferrill, Ronzio,Antolini,and Smith. Carpenter's recol-lection of the content of a speechmade on the day of the election appeared markedly faultyand was stimulated by discussions with others,and I base no findings on this portion of histestimony,although it may be noted that he attributes remarks to Loerke on that occasion,which are also imputed to him by Smith and Ronzio.Some variances may be found in thetestimony of Ferrili, Ronzio, Antolini,and Smith, including differences in the remarksimputed to Loerke, but, upon my observation of the witnesses, these do not proceed fromdishonestmotives and are attributable to normal variables in the powers of recollectionwhich exist among human beings.With respect to much of the statements attributed toLoerke, there is substantial accord among the witnesses.It is important to remember thatLoerke, although present at the hearing,gave no testimony with respect to the content ofhis speeches, nor did the Respondents produce any witnesses on the subject.The testimonyof the employees stands undisputed except as they may differ among themselves.Ferrillimpressed me as having the best recollection of the speeches,and where material differ-ences exist among the employees,I have accepted her recollection as a basis for my findings. 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas made to an assemblage of all of the employees in the plant's reception room.Loerkeread from a prepared script, asserting that he did so in order not to be"blamed for intimi-dation of his employees" (Ferrill's testimony).The speech was devoted primarily to theorigin of Glass Fiber and its progress and contained no material violative of the Act.Loerke's second address was made about 3 days before the election to group of approxi-mately 20 female employees in an area inside the plant near its entrance door His talk wasmade extemporaneously,beginning toward the end of the lunch period and extended for a sub-stantial time thereafter.Not all of those who heard him were present throughout his remarks,since the group gathered about him grew as employees returned from lunch and joined thosealready there.Antoliniwas the second employee on the scene, and Ferrill and Ronzioarrived later.During the course of his remarks,Loerke pointed to different members of thegroup,inquiring,as he pointed,whether they had been invited to attend the meeting of theorganized employeesatwhich theofficers had been elected and ifthey had voted for suchofficers. As Ronzio described it, as he pointed to a given employee,he asked her:"Did youvote? " He inquired why the employees had not come to him to form a company union insteadof having an "outsider in there to tell us what to do and how we should work and what nego-tiationsshould go on." Loerke adverted to the question of overtime,asserting that if a"union got in," it would limit the employees'workweek to 40 hours and would not permitovertime in order to compel the employer to hire new employees,so that the Union couldincrease its membership and thus collect more dues Loerke stated that union-authorizationcards had been distributed at a plant operated by Wright and McGill,a Denver concern, andthat there the cards had been distributed openly,unlike those at the Responents'plant. Thecards at the Respondents'establishment had been passed out stealthily"behind his back," heasserted,and he had not been given "the opportunity that Wright and McGill had had." Thatconcern,he stated,had given its employees"a blanket raise"and there"the union hadevidently been forgotten about."As far as appears,Ferrill was the only person to make anyresponse to Loerke's remarks.When she observed that no one replied to his inquiries con-cerning the election of officers,she made statements defending the fairness of the electionand the representative character of the organization. 2eAbout 45 minutes before the election,Loerke delivered a speech to all of the employees inthe plant who had been assembled for that purpose in one of the offices.The talk ended about15minutes before the employees voted.Loerke made substantially similar remarks con-cerning a 40-hour workweek and overtime as he had done on the occasion described above. IHe asserted that if the employees thought they had worked previously,they "were reallygoing to work when the union got in there"and he stated that he "did mean work."He "askedthe officials(of the employees'organization)to stand up and identify themselves."He paused"a considerable time"for them to do so,and when no one complied,he belittled the "offi-cials" for not identifying themselves and indicated that they were acting stealthily.Earlier that day, Howard Fischak,Ferrill's foreman,in Antolini's presence,asked Ferrillwhat the Union's contract proposals would be, why employees were joining a union, and howshe "was going to vote."She replied:"Why does everybody come to me and ask for thingslike that?Why should I know more than anybody else? "Fischak retorted that Ferrill"seemed to be the head of everything that went on." 26In appraising the legality of various of Loerke's statements,reference should be made tothe setting and full context of the speeches in which they are to be found.One of his basicthemes is that employees,as at Wright and McGill,stand to profit from an abandonment of24Except as otherwise indicated,the language appearing in quotations in the descriptionof Loerke's speeches herein is taken from Ferrill's testimony.25Smith quotes Loerke as stating that if the plant were unionized"there would be noraises."No other witness quotes Loerke to that effect.Smith's recollection appeared tobe somewhat faulty. In the light of that fact and of the other witnesses'testimony,althoughLoerke gave-no testimony on the subject. I do not believe that the evidence preponderantlyestablishes that Loerke made the statement on the subject of "raises"and therefore baseno finding on this aspect of Smith's testimony.25Smith also described an incident with Fischak. About 3 days before the election, in thepresence of Smith and 2 other employees,Fischak made the observation that"just threedays"remained before the election and that he hoped that the Union would not win. Smithsaid,"Hub?" and Fischak remarked,"What do you mean, huh9 You mean you are for theunion."Smith replied that she was"not going to make any statements."It is unnecessaryto determine whether Fischak'sinquiry during this somewhat fragmentary and casualconversationwas unlawful,as such a determination would "neither add to,nor detractfrom, the scope" of the remedial order to be recommended herein(Chicago NewspaperPublishers Association.86 NLRB 1041,1044). GLASS FIBER MOULDING COMPANY401unionization.Thus I do not deem his reference to a company union as a mere rhetoricalinquiry,but rather as the expression of a preference for such a union and as a proposal thatthe employees abandon their right of self-organization and instead"come to him"for theformation of an organization which would have his favor and assistance.Such a proposalinterferes with and inhibits the right of employees to select their own bargaining represen-tative and violates the Act.Loerke's description of the "blanket increase"at Wright andMcGill and his assertion that the union there had been"forgotten,"coupled with his com-plaint that he had not been given"the opportunity"afforded that firm,were but a thinlydisguised promise of possible benefit to be derived by the employees at the Respondents'plant if they would abandon their organizational efforts. n Such statements are designed toperform the same office as the proverbial carrot dangled before a mule to induce him to pur-sue a given course,but, unlike the mule,the law guarantees employees freedom from suchinducements as Loerke put before them.His inquiries whether the employees at whom hepointed had been invited to attend organizational meetings and whether they had voted forunion officers were no mere rhetorical questions,but constituted unlawful interrogation con-cerning attendance at meetings and participation in the union's activities.$Loerke's demandfor identification of the union's "officials"is plainly coercive and unlawful. 29 The same maybe said of Fischak's interrogation of Ferrill which, when viewed against the background ofLoerke's inquiries and other misconduct by the Respondents,may not be regarded as anisolated incident.Loerke's remarks concerning overtime did not violate the Act, althoughtheyappear among other statements which were unlawful.Taken literally,as Ferrill andAntolinidescribed them, the remarks with respect to overtime purported to de-scribe Loerke's view of what the Union would require and not what the management woulddo, 30 and thus are protected by Section 8 (c) as an expression of "views,argument, oropinion."a However, that is not true of Loerke's statement that in the event of unionizationthe employees'workload would be increased.That was a threat of change in managementpolicy and was thus unlawful.In sum,Ifind that the Respondents violated Section 8(a) (1) of the Act as a consequence ofLoerke's expressed preference for a company union; his intimation that the way to secure anincrease is by abandoning unionization,his inquiry whether given employees had been invitedto attend the Union's meeting and had voted for its officers; his request that employees "standup and identify themselves"as officers of the Union;his threat that the employees'workloadwould be increased in the event of unionization of the plant;and Fischak's interrogation ofFerrill. 31C.The discharge of Harry H. DarrDarr was on Glass Fiber's payroll and began his employment in December 1950.He oper-ated a machine which processed fiber material into the shape desired.It is undisputed thatLoerke discharged him on September 27, 1951As found above,he was one of a small group who initiated union organization at the plant.The first union meeting after the approach to Tucker was held at Darr's house.He is the onlyperson identified in the record as a distributor of authorization cards at the plant.Prior to the organizational campaign at the plant,there was no rule in the plant prohibitingemployees from talking while at work On one occasion in or about the middle of September,Barr and Hansen talked while the former was at work at his machine Loerke summoned DarrZ7Krimm LumberCo., 97 NLRB 1561.28 A. Kravitz and Co.,89 NLRB 1415;International Furniture Co., 98 NLRB 674.29Alside, Inc.,88 NLRB 460.SORonzio,Smith,and Carpenter simply quote Loerke as stating, in effect,that unionizationwould result in a loss of overtime.Their testimony suggests that Loerke's relevant remarkshad the earmarks of a threat or reprisal for unionization.However, the testimony of Ferrilland Antolini with respect to the relevant statements contained greater circumstantial detailand I have accepted their version.iShortly before the election,the Respondents placed some posters on the plant's bulletinboard on the subject of unionization and the impending election.While some of the languageused is intemperate and exaggerated in tone and content,the posters are protected statementsof "views, argument, or opinion"within the meaning of Section 8 (c).32 Although Fischak was employed as a foreman in Glass Fiber's operations,Ihave imputedresponsibility for his conduct to Aurcolo, as well as to Glass Fiber,because of the unitarynature of the enterprise at the plant,and upon the authority of cases which will be cited inconnection with a discussion of Darr's discharge. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDto his office and forbade the employee to talk while at work or to distribute any authorizationcards 33Darr and Carpenter worked in the same department at the plant and usually rode to worktogether in Carpenter's car. It was Carpenter's practice to call for Darr at the latter's home.Their scheduled starting time at the plant was 8 a.m. Fischak was their foreman.Darr was ill on Wednesday, September 26, and he was absent from work on that day. Inorder to spare Carpenter the trouble of calling for him and to notify the management of hisabsence, Darr telephoned Carpenter about 7:35 a in and requested the latter to notify theplant that he was ill and was unable to come to work When Carpenter arrived at the plant athis customary time, he notified Fischak that Darr would be absent.At the end of the day, Darr's timecard was removed from the rack by a clerk (unidentifiedin the record) upon Loerke's instructions. According to Loerke, this was done because hewished to speak to Darr when the latter returned to the plant Loerke testified that the onlyinstructions he gave the. clerk were to tell Darr to see him. Mildred E. Barrett, the Respond-ents'bookkeeper, testified that at noon of that day she instructed Ruth Hires, a clerk, to callDarr's home, that she heard Hires give a number to the telephone operator, that no conver-sation followed, and that Hires then hung up Neither Hires nor the clerk referred to byLoerke was produced as a witness.Darr arrived at the plant on the following day at the scheduled hour. When he saw that thecard was not in the rack, he spoke to Hires about the matter and she informed him that he hadbeen terminated Hires has her desk near the time clock and it appears to be her function toplace the cards in the rack. Darr left the plant after his conversation with Hires WhenLoerke arrived at the plant later that morning, he learned that Darr had been there Loerkethereupon called Darr's home and, upon learning that the employee was not at home, left amessage requesting that Darr return to the plant Darr reached his home that morning afterLoerke's call, changed into his street clothes, and was then informed by his daughter thatLoerke had telephoned. Darr thereupon complied with Loerke's request and returned to theplant and upon his arrival proceeded to Loerke's office.The evidence of who was present in the office and what occurred there is conflicting. Ac-cording to Darr, only 2 other persons were present when he spoke to Loerke. These were 2employees;Ross and Ellis (who subsequently succeeded Fischak as foreman). Loerke andBarrett claim that the latter was also presentAccording to Darr, he opened the conversation by telling Loerke that his daughter had givenhim a message from Loerke that he had not been terminated and to return to the plant.Loerke, Darr stated, replied that "it was all a mistake" and that Darr had not been termi-nated.Darr testified that he then expressed the view that he should be paid for "this halfday's work", that Loerke replied that he would be paid for the half day; and that Loerke thenlaid him off, stating that there was insufficient business to keep his (Darr's) machine runningand that he would be recalled if business picked up The sense of Darr's testimony is that hefelt he was being discharged and not temporarily laid off and that he expressed himself to thateffect.Whether at that point or another, but after Loerke had told Darr that he was being laidoff, Ellis (whoappears tohavebeen identified Closely with management, although not yet a fore-man) remarked, according to Darr, that "we have put up with you an awful lbt" and pointedout that Darr had beeh absent a number of weeks in order to have his teeth extracted and tohave dentures made. Darr then inquired, tie testified; why he had not been discharged at thattime.He also inquired of Ellis, Darr asserted, why Ellis had not discharged or criticizedhim for smoking in the lavatory on several occasions, although such smoking was contrary tocompany rules and he (Darr) had informed Ellis that he was going to continue to smoke.Darr's version does not indicate whether Ellis made any response, but according to Darr'saccount, at some point after Darr asked Ellis why he had not been dischargedearlier,Loerkeinterposed to point out that Darr was not being discharged but "was just laid off temporarily"because of lack of work Darr also testified that he asked Loerke for "a recommendationshowing that I was laid offon account of no work"; that Loerke agreed to give him one,and that when he prepared to leave, he repeated his request, but Loerke, left the office forawhile and stated, upon his return, that he was out of "government forms" and could notsupply the recommendation "at this time" but would mail it Darr left the plant after re-ceiving 2 paychecks (1 covering his time for that morning) which were prepared after hisinterview with Loerke.59The General Counsel's brief urges a finding that this prohibition, as well asan allegedelimination of a rest period after unionization began, violated Section 8 (a) (1) of the Act.In the light of the bill of particulars furnished by the General Counsel and of statementsthat he made at the hearing to the Respondent's counsel with respect to thematerial uponwhich he would rely to establish the allegations of paragraph 13 of the complaint,I deem itinappropriate to make the findings sought by the General Counsel. GLASS FIBER MOULDING COMPANY403The following excerpt from the transcript contains Loerke's version of the conversationand of the circumstances of Darr's termination:And about, 11 o'clock he came in and wanted to see me. So I talked to Mr. Darr, and hestated that I could take my job and stick it up my rear end; that is the first statement hemade. And he says, "I am making and have been making over three ro (sic) four hundreddollars." And so I said, "Well, Harry, there is no use your working for me at such lowpay when you are making so much more on the outside." And he asked, he says, "Am Ifired?" and I said, "You can take your own judgment on that, whichever you want to take,you are terminated." And so that was the reason Harry Darr was terminated.Barrett's version of the conversation is that Darr walked into the office and asked Loerke ifhe had been discharged, that Loerke replied, "Sit down, Harry, and we will talk it over"; andthat Darr responded, "You think I'm a dumb- - ... I can make three hundred a week and youcan just stick it--."Darr denied that he made the rude remarks, either in words or substance, attributed to himby Loerke and Barrett. He also denied, in response to a question put to him by the Respondents'counsel, that he told Loerke that he was "already making $300 a month," and he explainedthat what he had said (at a point in the conversation not specified in his testimony) was that alayoff for a few weeks would not "bother" him because it was the melon harvest season andthat he could make himself "a couple of hundred bucks a week" in the harvest areaThere are aspects of the evidence which militate against acceptance of the versions givenby Loerke and Barrett. First, some phases of their testimony do not quite mesh with otherevidence which is both credible and undisputed. There is no reason to doubt the testimonythatDarr telephoned Carpenter and asked the latter not to call for him and to convey amessage that he would be absent. Carpenter lived at some distance from Darr, and it wouldonlybe natural that Darr should make the call to spare Carpenter an unnecessary trip.Carpenter credibly corroborates Darr's testimony, and the evidence is undisputed that whenCarpenter arrived at the plant he gave Fischak Darr's message. Yet Barrett claims that sheinstructed Hires at noon of that day to call Darr's home "to see if he was absent," and Loerkeasserts that he had Darr's card taken out of the rack at the close of the day because Darr hadabsented himself "without notifying the company." The implication of that claim is that eitherLoerke did not talk to Fischak about the matter or that the latter did not tell Loerke aboutDarr's notification. Bearing in mind that Loerke appears to have focused his attention uponDarr's absence, that the plant is relatively small, and that Fischak was Darr's foreman, it isdifficult to conclude that Loerke would not take up the question of Darr's absence with Fischakbefore ordering the card taken from the rack or, if he did talk to the foreman, that Fischakwould not tellLoerke about Darr's message It is unnecessary to speculate whether Loerke had,in fact, ordered the card taken from the rack because of a purpose to use Darr's absence as anexcuse to discharge him and then changed his mind because such a justification would beinsufficient to conceal a design to discharge Darr for union activity. The point is that I amunpersuaded of the truth of Loerke's claim, as he testified, that he had the card removed fromthe rack because Darr had absented himself "without notifying the company," and I do notbelieve that Loerke made a frank disclosure of his motivationin removingthe card. Second,although Darr had been told by Hires that he had been terminated, in the light of Loerke'srequest that he return. I deem it less probable that he would open his remarks on so insolentand challenging a note as Loerke described than that there would be some opening statementsdealing with Loerke's request that he return. In that regard, Darr's version of the initialphases of the conversation sounds a more plausible note. Third, I do not creditBarrett'sclaim that she was present in the office during the conversation.There are discrepanciesin her testimony which bear on the question whether she was actually in the office during theconversation.Her desk is located outside Loerke's office and about 2 or 3 feet from its en-trance. Loerke's testimony described her location during the conversation as "in" his office"at the doorway." Initially, Barrett's account placed her position "as just about the entranceof Mr. Loerke's office and right about the corner of my desk " She also testified that Darr"went by" her in order to get "into" Loerke's office. At a later point in her account, shelocated her position as "in the door, between the two offices." Now Barrett could not havebeen standing "in" the office, and "in" the door, and "right about the corner" of her deskwhich is 2 or 3 feet outside of Loerke's office, all at the same time. There is no evidence thatshe could not have overheard the conversation from a position at the corner of her desk out-side the office and I would be disinclined to attach significance to what, in other circumstances,might be minor variances in a witness'description of her location at a given time.However,atpoints in describing her location, her demeanor assumed an evasive cast and it becameevident to me when she finally placed herself as "in the door, between the two offices" that 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe did so because of a realization that she had already given testimony from which one mightpossibly infer that she was not actually in Loerke's office, but at her desk outside, and thatitwas possible that she was not ina position to overhear the conversation Upon my appraisalof the witness, I do not regard her testimony as reliable. Finally, for all that appears in thetestimony of Loerke and Barrett, Darr's side of the conversation consisted of little more thanan insolent outburst which as already noted, I regard as implausible in the light of otherevidenceOn the other hand , Darr's version is characterized by circumstantial detail suchas his concern over payment for the morning and a recommendation. Significantly, Darr wasactually paid for the morning and this tends to corroborate his claim that he requested suchpayment, a request to which no, reference is made by Loerke and Barrett Moreover, Darrquotes a detailed and recriminatory conversation between himself and Ellis; Loerke andBarrettmake no reference to the matter. The circumstantially detailed nature of Darr'saccount contributes a note of plausibility to it, particularly as one phase of his testimony,his request for a half day's pay, is corroborated by the undisputed fact that he received pay-ment for the half day in sum, I am unable to credit Loerke and Barrett I credit Darr'sversion of what occurred in Loerke's office.The Respondents do not contend that Darr was discharged because of his absence,or laidoff temporarily because of a lack of work.There is no evidence that there was insufficientwork available.On the contrary, it is undisputed that Fischak told Darr only 2 weeks beforethe latter's discharge that production would have to be stepped up and that the backlog oforders was so great that it would be necessary"to run two shifts." Thusit is clear thatLoerke did not tell Darr the truth when the former told the employee that he was beingtemporarily laid offfor lack of work.Iam convinced and find that it was`no more than apretext to conceal a motivation to dismiss Darr because of his union activity. Loerke offeredno denial that he was aware of Darr's activities,and it is plain that he had substantial in-formation about them,for he forbade Darr to distribute cards in the plant, and it is evidentthat the cards to which Loerke referred were the union authorization cards.Against thebackground of the evidence that Darr was one of the principal sponsors of the movementto organize the plant and engaged in extensive activities to that end;that the discharge occur-red shortly after the agreement to hold the election was made;that Loerke was aware thatDarr engaged in union activities and rebuked the employee for distributing the cards in theplant;thatLoerke was hostile to the employees' efforts at self-organization and engagedInunfair labor practices to implementhis hostility,and that he used a pretext to effectDarr's termination,Ifind that Darr was discriminatorily discharged because of his unionactivities.As Darr was on Glass Fiber'spayroll,the question arises, as it does with respect tothe other unfair labor practices found above,and also in the case of Ferrill,whether responsi-bilityfor the unlawful conduct may be imputed to Aurcolo as well as Glass Fiber. Suchresponsibilitygoeswithout saying with respect to the unlawful practices committed byLoerke during any speech at which all employees in the plant were present.In connectionwith the other violations,itmay be borne in mind that the two corporations have been ineffectarms of the same enterpriseMoreover,the fact that the Respondents agreed onSeptember 25 to place employees on the payrolls of the companies in a single collective-bargaining unit provides evidence that the firms themselves regarded their operationsas unitary in nature,atleastfor the purposes of their labor-relations policies. In anyevent, quite apart from the election agreement,the integrated character of the Respondent'soperations warrants a finding that they bear joint and several responsibility for the conductof Loerke and Fischak.x Accordingly.Ifind that,as a result of Darr's discharge, bothRespondents violated Section 8 (a) (1) and 8(a) (3) of the Act.D.The alleged discharge of Clara P. FerrillFerrill began her employment with Glass Fiber about April 1. 1951, and resigned onNovember 5, 1951, under circumstances which will be described below. Fischak was herforeman.His employment was terminated on October 30, 1951, and he was succeeded byEllis who thereafter supervised Ferrill and assigned work to her.MHill Transportation Company, 75 NLRB 1203,enforced Dec. 7, 1948,Docket No. 1203(C.A. 1); Don Juan Co., Inc., 79 NLRB 154; N. L. R. B. v.Federal EngineeringCo., 153 F.2d 233 (C. A. 6); N. L. R. B. v. Condenser Corporation, 128 F. 2d 67 (C. A. 3); The Red RockCompany, 84 NLRB 521, enforcement denied on this aspect, 187 F. 2d 76 (C. A. 5). See,also,N. L. R. B. v. Pennsylvania Greyhound Lines, 303 U. S. 261. The decision of the FifthCircuit in The Red Rock case is to the contrary, but it does not appear to be in accord withthe weight of authority. GLASS FIBER MOULDING COMPANY405Sometime before Ferrill resigned, Ellis commenced a practice of watching her duringmuch of each day, and he continued such conduct until she resigned (Ferrill estimated thatEllisbeganthe practice about 2 weeks before her resignation) He would take up a positionbehind or to the side of Ferrill at distances variously estimated by witnesses as rangingfrom 6 to 17 feet and focus his gaze upon her. It was necessary for Ferrill from time totime to move from one place to another in the plant for the performance of her duties andon such occasions Ellis would move with her and take up a position from which he wouldcontinue to watch her. Several days after Ellis commenced his practice, Ferrill began toget a"a little bit nervous." As he had said nothing to her, she "turned around asked himifhe was having fun " His only reply was that he "was having fun." Ellis did not criticizeherwork at any time prior to her resignation No supervisor had ever engaged in suchconduct before.The effect upon Ferrill, as she described it, was that she became"nervous and afraid Iwas goingtomake a mistake " She testified; "I couldn't take this constant watching all thetime. It was ruining my home life and ruining my eating and everything. I was all tied up inknots."On November 5, she submitted her resignation in the form of a note reading: "I,Clara P. Ferrill, hereby resign my employment with Glass Fiber Moulding Company forpersonal reasons."The findings made above with respect to Ellis' conduct do not rest upon Ferrill's testi-mony alone. Her testimony is substantiated by that of others who worked near her and werein a position to observe what went on. There are some differences in the testimony bearingon the duration of the period of Ellis' behavior, the length of time that he would devote ona given day to watching Ferrill, and the distance from her that Ellis would stand when hefocused his gaze upon her, but the variances are not of such a nature as to alter the con-clusion that Ferrill's description of Ellis' conduct is substantially supported by the otherwitnesses.Nor do I accord any controlling weight to the fact that Ellis' behavior antedaaedFischak's termination on October 30 and that evidence presented by the General Counselcasts Ellis, during part of the period while he was watching Ferrill, in the role of foreman,as Fischak's successor, prior to that date. It may be borne in mind that, prior to the timewhen he succeeded Fischak, Ellis was identified with the management in something otherthan the role of a mere employee, as witness his participation in the conversation on Sep-tember 27 during the meeting between Darr and Loerke. The suject of the colloquy be-tween Darr and Ellis on that occasion indicates that employees regarded Ellis as a repre-sentative of management long before he succeeded Fischak. Thus whether Ellis began hiscourse of conduct before he became foreman and continued it until Ferrill's resignationor whether it started after he succeeded Fischak and thus lasted for a shorter period thanthe witnesses described is of no importance if, in fact, he did behave in the manner describedby the witnesses. The central facts to bear in mind are that Ellis was not produced as awitness and that the Respondents offered no testimony of any kind to explain his extra-ordinary conduct. In short, the substance of the witnesses' description of Ellis' conductstands uncontroverted, irrespective of the relatively minor differences in their testimony.The Respondents, stressing the presence of the term ,personal reasons" in the resignation,assert that the evidence at most establishes personal hostility by Ellis toward Ferrill Theshort answer to that contention is that there is not a shred of evidence that Ellis' conductstemmed from personal hostility, but there is abundant proof that the Respondents weredeeply hostile to the organization of the plant, committed unfair labor practices to thwartthe employees' efforts at self-organization, and resorted to devious behavior to rid the plantof Darr, another leader in the union activity. It is in that setting that Ellis' behavior requiressome explanation,and the Respondents have advanced none.Moreover, against that back-ground, the use of the term "personal reasons" is indeed a slender reed to support a con-clusion that Ferrill was not coerced into resigning because of her union leadership andactivity.The term is broad enough to include many reasons, including the fact that Ellis'conduct was antiumon in character and had so affected Ferrill personally that she was forcedto resign.What is more important, the basic issue is not the construction that Ferrill putupon Ellis' conduct, but what the motivation for his behavior was and what it was designedto accomplish. What that motivation was must be sought not merely in a phrase used by anemployee under coercive pressure but in the record as a whole.The Respondents also stress the fact that Ferrill lodged no complaint with Loerke. Itmay be pointed out that Ellis'functions were Loerke's responsibility and not Ferrill's. Itwas not her obligation to undertake steps to correct her supervisor'smisconduct.Signifi-cantly,Loerke gave no testimony disavowing his complicity or acquiescence in Ellis'behavior.Ferrill testified that she lodged no complaint with Loerke because she assumedthy( Ellis was acting under his direction.I find her assumption in that regard to be credible,7283230 0 - 54 - 27 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDparticularly in the light of the evidence of Loerke's antiunion animus, and of Ferrill'sleadership in the movement to unionize the plant 35Ferrill was not merely in the forefront of the efforts to organize the plant,but she wasthe president of the Local. It may be recalled that when Loerke addressed a group of approxi-mately 20 female employees a few days before the election,she was the only person whospoke up and came to the defense of the Union when Loerke challenged its representativecharacter.Moreover,Fischak regarded her as"the head"of organizational activity in theplant and expressed himself to that effect shortly before the election. It is thus clear thatthe Respondentshad asubstantial awareness of her leadership statusBearing in mind Ferrill's union activities,the Respondents'knowledge of her leader-ship role, Loerke's hostility to unionization, the evidence of his unfair labor practices,and the failure of the Respondents to go forward with the evidence to explain Ellis' conduct,Iam convinced that Ellis' behavior toward Ferrill was caused by her union activitiesand that it was no more than a device to coerce her into quitting her job.In that setting,Icannot consider her resignation as voluntary,for to do so would frustrate the remedialpoliciesof the Act in short, Ellis' conduct was tantamount to a discharge of Ferrill.Accordingly, I find that the Respondents discriminatorily discharged Ferrill on November5, 1951, and thereby violated Section 8 (a) (1) and 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in connectionwith the operations of the Respondents described in section I, above, have a close,intimate,and substantial relation to trade,traffic,and commerce-among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYAs it has been found that Respondents have engaged in unfair labor practices,itwill berecommended that the Respondents cease and desist therefrom and take certain affirmativeaction designed to effectuate the policiesof the Act.As it has been found that the Respondents have interfered with, restrained,and coercedtheir employees in the exercise by them of rights guaranteed by Section 7 of the Act,itwillbe recommended that Respondents cease and desist therefrom.As it has been found that the Respondents have discriminated in regard to the tenure ofemployment of Harry H Darr and Clara P. Ferrill, it will be recommended that the Re-spondents offer to them immediate and full reinstatement to their respective former orsubstantially equivalent positions ss without prejudice to their seniority and other rightsand privileges,and jointly and severally make them whole for any loss of pay they mayhave suffered by reason of the Respondents'discrimination against them,by payment toeach of a sum of money equal to the amount of wages such employee would have earnedfrom the date of said employee's discharge, as found above, to the date of a proper offer35Shortlybefore Fischak's tenure ended,Ferrill entered a hospital for a few days withwhat the record suggests was a female complaint.Ellis was foreman when she returned towork.Ferrill askedLoerkefor permission to work part time until the restoration of herstrength.He gave such permission.Ferrill testifiedthatshe placed her request beforeLoerke and not Ellis because she felt thatLoerke wouldgive her a"decent answer" andEllis,who,according to Ferrill,was uncivil to the female employees,would not.The senseof her testimony is that she did notwish to discussso personala matteras her ailmentwith Ellis.Iam unable to draw any definitive conclusion from this, as the Respondents seemto do, that Ellis' behavior stemmed from mere generalhostilitytoward the female help orthat he engaged in a frolicof his own whichwould have been corrected upon complaint toLoerke.Thefact that Ferrill believedthatshe would receive considerate treatment atLoerke's hands of a matter so personal as her ailment does not necessarily mean that sheshould have assumed thatLoerke had no complicityin Ellis'behavior.It is not infrequentthat individuals who are humane in their personal relationships will not hesitate to violatethe Act.36Inaccordancewith the Board's previous interpretation of the term,the expression"former orsubstantiallyequivalent position"is interpreted to mean "former positionwhenever possible and if such position is no longer in existence,then to a substantiallyequivalent position."See The Chase National Bank of theCity of New York,San Juan,Puerto Rico,Branch, 65NLRB 827. TERMINAL STOi2AGE COMPANY407of reinstatement to such employee. Loss of pay for each employee will be computed on thebasis of each separate quarter or portion thereof during the period from the date of dis-charge of such employee to the date of a proper offer of reinstatement.The quarterlyperiods shall begin with the respective first days of January, April, July, and October.Loss of pay shall be determined by deducting from a sum equal to that which the employeenormally would have earned in each' such quarter or portion thereof, his net earnings,if any, in other employment during that period.Earnings in one quarter shall have no effectupon the back-pay liability for any other quarter. sa The Respondents will be required, uponreasonable request, to make available to the Board and its agents all records pertinentto an analysis of the amount due as back pay and to the reinstatement recommended herein.Upon the basis of the foregoing findings of fact,and upon the entire record in these pro-ceedings, I make the following:CONCLUSIONS OF LAW1.American Federation of Labor is a labor organization within the meaning of Section2 (5) ofthe Act.2.By interfering with,restraining,and coercing employees,as found above, in theexercise of rights guaranteed to them by Section7 of the Act,the Respondents have engagedinand are engaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.3.By discriminating in regard to the tenure of employment of Harry H. Darr and ClaraP.Ferrill,thereby discouraging membership in a labor organization,the Respondents haveengaged in and are engaging in unfair labor practices within the meaning of Section 8 (a)(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Sections 2 (6) and 2(7) of the Act.[Recommendations omitted from publication.]37See Crossett Lumber Company, 8 NLRB 440for a construction of "net earnings."38 F.W. Woolworth Company, 90 NLRB 289.TERMINAL STORAGE COMPANY, PetitionerandCHAUF-FEURS, TEAMSTERS AND HELPERS, GENERAL LOCALNO. 200, INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL. Case No. 13-RM-151. April Z7, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the mean-ing of the Act.2.The labor organization involved claims to representemployees of the Employer.3.The Employer, which is engaged in warehousing andpublic cold-storage operations in Milwaukee, Wisconsin, re-quests that an election be held among all of its employees, con-tending that these employees constitute a separate appropriateunit.The Union contends that the only appropriate unit is amultiemployer unit of employees of all employer members of104 NLRB No. 54.